Citation Nr: 1635431	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  05-30 818	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991 and he had prior active duty for training service from May 1988 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2009 and June 2011, the Board remanded the case for additional development, and in a June 2012 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD.  The Veteran then appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a joint motion for partial remand, which vacated the Board's June 2012 decision and directed consideration be given to an extra-schedular evaluation and entitlement to TDIU benefits.  In September 2013, the Board remanded the case for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to address the nature and severity of his service-connected PTSD in May 2008, more than eight years ago.  See VA examination, 1-7 (May 8, 2008) (VBMS).  In July 2016, the Veteran submitted a brief indicating that his PTSD had worsened since his last VA examination.  See Appellate Brief, 2 (July 29, 2016) (VBMS).

As the evidence of record suggests that the Veteran's PTSD symptomatology may have worsened, a remand is necessary to provide him with a new VA examination to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997);  see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

On remand, the AOJ should also associate with the claims file any outstanding VA treatment records.  VA treatment records dated through March 27, 2015 are currently associated with the claims file.  See, e.g., VA Treatment Records, 1-166 (July 31, 2015) (Virtual VA).  Additionally, the Veteran should be given the opportunity to identify any other outstanding records that are pertinent to his claims on appeal.  

Finally, the Veteran should be furnished with another VA Form 21-8950, Application for Increased Compensation Based on Unemployability, and given an additional opportunity to submit the completed form to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records dated after March 27, 2015 with the Veteran's claims file. 

2.  Give the Veteran an additional opportunity to identify and outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization. 

3.  Send the Veteran another VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and provide him with an appropriate amount of time to submit the completed form. 

4.  Thereafter, schedule the Veteran for a VA psychiatric examination that addresses the current nature and severity of his service-connected PTSD.  The examiner should review the entire claims file.

The examiner should report all pertinent symptomatology and findings in detail.  The examiner should also comment upon the functional effects that the Veteran's PTSD has on his employment.

A complete rationale for any opinion offered should be provided. 

5.  After completing the above, as well as any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




